In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00461-CV

DARRIEN JAMAL GORDON, Appellant              §    On Appeal from the 153rd District
                                                  Court

V.                                           §    of Tarrant County (153-280663-15)

                                             §    February 14, 2019

DAVID REDELSPERGER, Appellee                 §    Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.

      In accordance with rule of appellate procedure 46.3, we suggest a remittitur of

$125,000.    If, within fifteen days of the date of this opinion Appellee David

Redelsperger files in this court the suggested remittitur, we will reform the trial court’s

judgment in accordance with the remittitur and affirm the trial court’s judgment as

reformed.

      If the suggested remittitur is not timely filed, we will reverse the trial court’s

judgment and remand the case for a new trial on the issue of unliquidated damages.
      It is further ordered that each party shall bear his own costs of this appeal, for

which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel